Citation Nr: 1714064	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma with sinus congestion.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1999 and was awarded the National Defense Service Medal and Southwest Asia Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2014 and April 2016, the Board remanded the case for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's sleep apnea developed many years after his separation from service and is not related to service, including his service-connected asthma with sinus congestion. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(b), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in September 2009.  The case was last readjudicated in June 2016.

Concerning VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Board reviewed the file in April 2016 and determined that the February 2015 and October 2015 medical opinions were inadequate to support a decision and remanded the case for an addendum opinion that considered the Veteran's report of his symptoms during service.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issue presently on appeal. 

The Veteran testified during a Board hearing in December 2013, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties of a VLJ to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor had he identified any prejudice in the conduct of the hearing. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

In this case, the Veteran essentially contends that his sleep apnea is related to in-service symptoms of snoring, chest tightness, and difficulty breathing when lying down.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R.§ 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The Veteran's service treatment records showed a normal clinical evaluation at his service entrance examination.  In April 1992, the Veteran had also reported intermittent chest tightness and difficulty breathing but had a normal chest x-ray, pulmonary function testing, and echocardiogram.  In April 1998, the Veteran reported difficulty breathing when lying in bed, including a constricted feeling in his throat.  He indicated that the symptoms resolved with sitting up and taking two deep breaths.  He was diagnosed with episodic, nocturnal shortness of breath.  In June 1998, the Veteran also reported mild chest tightness and gasping for air for up to one hour.  He had a negative chest x-ray.  He was diagnosed with bronchospasm.  Although he reported sinus problems and chest tightness in July 1998, in August 1998, the Veteran reported he was doing well with no further chest tightness or breathing difficulties.  He was diagnosed with sinus congestion.  In November 1998, the Veteran was also treated for acute respiratory infections.  The service treatment records otherwise reflect that the Veteran was noted to be overweight, but there is no indication that he was considered to be obese.  

The Veteran's post-service treatment records document a June 2008 evaluation for obstructive sleep apnea.  The Veteran had an abnormal Epworth sleepiness test and reported gasping breaths and daytime hypersomnolence.  He was diagnosed with sleep disturbance, for which a full polysomnography was recommended, minimal obesity, and mild shortness of breath.  A polysomnography conducted later that month revealed insignificant respiratory events but loud snoring and periodic leg movements during sleep (PLMS) resulting in abnormal architecture and efficiency. 

In September 2009, the Veteran's treating doctor recommended more testing due to the Veteran's continued daytime sleepiness, elevated arousal index, and witnessed apneic episodes. 

In September 2009, the Veteran's friend reported the difference in the Veteran's tone as he tries to talk though congestion.  The Veteran often clears his throat as result of phlegm and mucus.  He often wheezes when he has to speak and at times, seemed to be out of breath.  His friend indicated the Veteran' condition has deteriorated and is noticeable during the change in seasons. 

In October 2009, the Veteran's wife reported that he snores very loud when sleeping.  On many occasions, she had to shake him awake because he stopped breathing.  On other occasions, he would awaken on his own and gasp for air.  In the mornings, he needs to cough and clear his throat in order to breathe. 

Similarly, in another statement dated in October 2009, the Veteran's work colleague reported that she had observed the Veteran to have experienced severe allergies and sinus problems manifested by red and watery eyes, nasal congestion, and some coughing.  The colleague further noted that the Veteran had had to leave work due to the symptoms, as he was unable to remain alert to perform his duties.  The Veteran also missed several church services, which he leads, due to his chronic allergies. 

At the February 2015 VA examination, the Veteran stated he had sleep apnea during service because he had symptoms of sweating and snoring.  He was diagnosed with sleep apnea in 2009 and was using a CPAP machine.  The VA examiner noted the Veteran had a body mass index of 35, indicative of obesity, and a neck circumference of 18 inches.  She diagnosed the Veteran with sleep apnea.  The examiner opined the Veteran's sleep apnea was not caused by or aggravated by service-connected asthma with sinus congestion.  She reasoned the Veteran's record showed he was not diagnosed with sleep apnea until after 2009 and he had a long history of allergic rhinitis with episodic sinusitis, which has been treated.  Regarding asthma, the Veteran had episodic wheezing which was treated with albuterol on an as needed basis but the wheezing was only occasional, with less than one episode per year with normal chest x-rays and pulmonary function testing.  The examiner further reasoned that according to review of medical literature, the primary risk factor for sleep apnea is obesity and increased circumference of neck size.  Sleep apnea is usually initiated by the chronic narrowing of the upper respiratory airway affecting the breathing center in the brain.  The Veteran's episodic rhinitis/sinusitis/wheezing would not affect his upper airway chronically to cause sleep apnea but long-term obesity would.  However, the examiner did not address whether the Veteran's sleep apnea was directly connected to service and did not consider the Veteran's in-service symptoms.  

In October 2015, another VA clinician opined that there was no nexus between his current sleep apnea and military service.  The clinician reasoned that the Veteran was treated in service for various respiratory events most consistent with reactive airway disease and the medical records were silent for references to sleep apnea.  The clinician stated that reactive airway disease is not a precursor for sleep apnea.  Sleep apnea is most often caused by an upper airway anatomical narrowing that occurs during sleep and interfered with proper airflow.  Obesity, which the Veteran has, could make sleep apnea a greater possibility especially as the neck subcutaneous tissue increases in size.  Sleep apnea is not caused by infections or asthma.  Additionally, the Veteran was diagnosed with sleep apnea ten years after service.  The Board found this opinion did not consider the Veteran's in-service symptoms and as such, in April 2016 remanded the claim for additional development.

Pursuant to the April 2016 remand for an addendum opinion that addressed direct service connection  and considered the Veteran's in-service symptoms, another VA clinician reviewed the claim's file and the February 2015 VA examination.  The clinician opined the Veteran's sleep apnea was not due to, incurred in or otherwise due to service.  She reasoned that there was no sleep study done in service and the 2008 sleep study, which was performed nine years after service, did not find sleep apnea.  She further reasoned that there are individuals who cough at night, snore, have disrupted sleep, and seem to have apneic episodes and are still not found to have sleep apnea on testing.  Polysomnogram testing is required to diagnose sleep apnea, as it cannot be diagnosed on symptoms alone.  She also opined that the Veteran's sleep apnea was not due to or permanently aggravated by asthma or other sinus conditions, as there was no medical literature to support this claim. 

After review of the record, the Board finds that service connection for sleep apnea is not warranted.   

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of sleep apnea, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition.  As the Veteran has not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

In addressing the competent evidence of record, the Board finds that the negative opinion of the May 2016 VA clinician, provided after reviewing the claims file and February 2015 VA examination, is highly probative as it reflects consideration of all relevant facts.  The clinician provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes the service treatment records noting that the Veteran had clear lungs and normal spirometry results at his June 1998 evaluation for shortness of breath, the February 2015 VA examination, the July 2008 polysomnogram testing, and a review of relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's sleep apnea arose in service or is otherwise related to service, nor does the evidence approach a state of equipoise that enables the Board to find that the Veteran's sleep apnea was caused or aggravated by his service-connected asthma with sinus congestion.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for sleep apnea, to include as secondary to service-connected asthma with sinus congestion, is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


